DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments of the claims dated 3/27/2019 are acknowledged.  Claims 1, 15-19, 38, 39, and 43-53 are pending.  Claims 2-14, 20-37 and 40-42 are cancelled with the amendment of 3/27/19.  Claims 19, 38 and 39 are amended.  Claims 43-53 are new.

Prosecution on the merits commences for claims 1, 15-19, 38, 39 and 43-53.

PRIORITY
The instant application, filed 3/27/2019 is a CONTINUATION of US PATENT NO. 10,285,388 filed 5/26/2016, which claims priority to US Provisional Application No. 62/245,382 filed 10/23/2015; US Provisional Application No. 62/232,658 filed 9/25/2015; and US Provisional Application No. 62/168,171, filed 05/29/2015.  Thus, the earliest possible priority for the instant application is 05/29/2015.

CLAIMS
The independent claims are directed to a rodent (claim 1), an isolated rodent cell (claim 16),  a rodent embryonic stem cell (claim 17) comprising a deletion of the entire coding sequence in a C9orf72 locus in its genome; and a method of making motor neurons exhibiting mitochondrial dysfunction and/or increased oxidative stress compared to wildtype motor neurons utilizing rodent embryonic stem cells a deletion of the entire coding sequence in a C9orf72 locus in its genome (claim 43).


Claim Objections
Claim 43 is objected to because of the following informalities:  Claim 43 comprises a typographical error, reciting, “a population of motor neurons the exhibit” instead of “a population of motor neurons that exhibit” or similar language.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 15-19 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013/030588 A1 to Pickering-Brown, of record, cited on Applicant’s IDS dated 9/20/219, further in view of WO 02/36789 A2 to Economides of record, cited on Applicant’s IDS dated 9/20/2019, as evidenced by Suda et al. Mouse Embryonic Stem Cells Exhibit Indefinite Proliferative Potential. Journal of Cellular Physiology, 1987. 133:197-201, of record 9/20/2019.
Claim 1 is directed to a rodent comprising in its genome a deletion of the entire coding sequence in a C9orf72 locus.
Claim 15 is directed to an isolated rodent cell or tissue comprising in its genome a deletion of the entire coding sequence in a C9orf72 locus.
Claim 17 is directed to a rodent embryonic stem cell comprising in its genome a deletion of the entire coding sequence in a C9orf72 locus.
With regard to claims 1, 15 and 17, Pickering-Brown discloses genetically modified knockout animal models of C9orf72 (page 22, last paragraph, to page 24), wherein “the gene encoding the said polypeptide is altered or removed so as to produce little or none of said peptide” (page 23, last paragraph). Pickering-Brown discloses the knockout animal models Pickering-Brown discloses the methods of generating the knockout include homologous recombination (page 24).
However, Pickering-Brown does not disclose wherein “the entire coding sequence” of the C9orf72 locus is deleted, as required by instant claims 1, 15 and 17. Pickering-Brown does not disclose an isolated cell or an isolated ES cell comprising a deletion of the entire coding sequence in a C9orf72 locus as required by instant claims 15 and 17.   
Economides discloses methods of targeted homologous recombination used to target large genomic DNA regions in order to create knockout organisms, including mice (page 1, lines 25-32; page 12, lines 15-23).  Economides discloses isolated cells and/or isolated embryonic stem cells comprising the knockout can be derived from the knockout organism, or generated in vitro, for use any in vivo or in vitro assay (page 6, lines 8-17; page 21, line 27 – page 22, line 6).  Economides discloses the method can be used to generate a genetic modifications wherein the “endogenous coding sequence is entirely deleted and simultaneously replaced with both a reporter gene as well as a selectable marker” (page 17, lines 9-11).  See also Example 6.  Economides discloses its methods of targeting large genomic sections 
It would have been obvious to combine the disclosure of Pickering-Brown on genetically modified rodents comprising a knockout of a C9orf72 locus with the disclosure of Economides on improved methods of generating large deletions of entire coding regions of targeted genes to generate knockout models of rodents, isolated cells and embryonic stem cells of the rodents.  A skilled artisan would have been motivated to delete the entire coding region of C9orf72 as Pickering-Brown discloses the C9orf72 gene “is removed” (page 23) and Economides discloses its methods of using generating large deletions to remove entire coding sequences can be done as a single step, thereby reducing the number of steps to remove the C9orf72 gene.  
It would have been obvious to generate an isolated genetically modified cell or ES cells comprising a deletion of the entire coding sequence of a C9orf72 locus, as generating isolated cells comprising the genetic mutations desired was a known step prior to the generation of the actual knockout animals, or that they can be used in any in vivo or in vitro assay as taught by Economides. Combining Prior Art Elements According to Known Methods To Yield Predictable Results supports a prime facie case of obviousness (MPEP2143 A).  In the instant case, Pickering-Brown discloses a C9orf72 knockout rodent, Economides discloses that in the process of generating such knockout animals using targeted homologous recombination and embryonic stem cells comprising the specific knockouts are generated prior to the generation of the knockout animals.  Thus, the only difference between the instant claims and the prior art is the lack of actual combination of elements in a single reference; and the combination of elements performs the same function as it does separately, and the combination was predictable, as Economides discloses its methods are used to generate knockout rodent models of entire coding sequences of genes.  
A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as generating C9orf72 gene knockout rodents, and knockout rodents, isolated cells, and embryonic stem cells wherein entire coding sequences are deleted were known in the art at the time of the invention.
With regard to claim 16, directed to an immortalized cell line made from the isolated rodent cell of claim 15, the combination of Pickering-Brown and Economides render obvious the generation of rodent cells comprising deletions as claimed, including embryonic stem cells, as iterated above.  Suda is cited to show that mouse embryonic stem cells are inherently are immortalized cells (Abstract, Discussion). Therefore the mouse embryonic stem cells comprising the claimed deletions rendered obvious by Pickering-Brown in view of Economides, also render obvious claim 16, for the same reasons as above.
Claim 18 is directed to an embryo comprising in its genome a deletion of the entire coding sequence in a C9orf72 locus derived from an ES cell having the knockout.  As discussed above, Pickering-Brown in view of Economides render obvious a genetically modified rodent ES cell according to claim 17, however, Pickering-Brown does not disclose using an isolated ES cell to generate an embryo comprising a deletion of the entire coding sequence in a C9orf72 locus as claimed.   Economides discloses the method of generating the recombinant rodents therein comprises introducing the targeting vector into an isolated rodent cell, and screening the cells to identify the cells in which the endogenous gene has been modified, and then introducing the modified cells, including embryonic stem cells, into blastocysts -thus generating an embryo -into surrogates for gestation (page 4, line 8 through page 7, line 33).
It would have been obvious to generate a genetically modified embryo comprising a deletion of the entire coding sequence of a C9orf72 locus, as generating ES cells comprising the genetic mutations desired prior to the generation of a knockout embryo was a known step prior to the generation of the actual knockout animals, as taught by Economides. Combining Prior Art Elements According to Known 
With regard to claim 19, directed to a method of making the rodent of claim 1, comprising modifying the genome of a rodent so that it comprises deletion of the entire coding sequence in a C9orf72 locus, thereby making said rodent, the claim is obvious for the same reasons as stated above for claim 1:
Pickering-Brown discloses genetically modified knockout animal models of C9orf72 (page 22, last paragraph, to page 24), wherein “the gene encoding the said polypeptide is altered or removed so as to produce little or none of said peptide” (page 23, last paragraph). Pickering-Brown discloses the methods of generating the knockout include homologous recombination (page 24).
However, Pickering-Brown does not disclose wherein “the entire coding sequence” of the C9orf72 locus is deleted, as required by instant claim 19.
Economides discloses methods of targeted homologous recombination used to target large genomic DNA regions in order to create knockout organisms, including mice (page 1, lines 25-32; page 12, lines 15-23).  Economides discloses isolated cells and isolated embryonic stem cells can be derived from the knockout organism (page 6, lines 8-17).  Economides discloses the method can be used to generate genetic modifications wherein the “endogenous coding sequence is entirely deleted and simultaneously replaced with both a reporter gene as well as a selectable marker” (page 17, lines 9-11).  
It would have been obvious to combine the disclosure of Pickering-Brown on methods of making a genetically modified rodent comprising a knockout of a C9orf72 locus with the disclosure of Economides on improved methods of generating large deletions of entire coding regions of targeted genes to generate knockout models of rodents.  A skilled artisan would have been motivated to delete the entire coding region of C9orf72 as Pickering-Brown discloses the C9orf72 gene “is removed” (page 23) and Economides discloses its methods of using generating large deletions to remove entire coding sequences can be done as a single step, thereby reducing the number of steps to remove the C9orf72 gene.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as generating C9orf72 gene knockout rodents, and knockout rodents, isolated cells, and embryonic stem cells wherein entire coding sequences are deleted were known in the art at the time of the invention.
With regard to claim 38, directed to a rodent obtainable by the method of claim 19, the claim is obvious for the same reasons as stated above for claim 19.  Pickering-Brown in view of Economides render obvious methods result in a rodent with a knockout of the C9orf72 locus.
With regard to claim 39, directed to methods of identifying a therapeutic candidate for the treatment of a disease or condition in a rodent, comprising (a) administering a candidate agent to a rodent of claim 1; (b) performing one or more assays to determine if the candidate agent has an effect on one or more signs, symptoms and/or conditions associated with the disease or condition; and (c) identifying the candidate agent that has an effect on the one or more signs, symptoms and/or conditions associated with the disease or condition as the therapeutic candidate, Pickering-Brown discloses the animal model comprising the C9orf72 locus deletion can be used to screen for potential . 

Claims 43-52 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2010/0028931 to Eggan, WO2013/030588 A1 to Pickering-Brown, of record, cited on Applicant’s IDS dated 9/20/219, Septo et al.  Modelling C9orf72 Hexanucleotide Repeat Expansion in Amyotrophic Lateral Sclerosis and Frontotemporal Dementia. Acta Neuropathology, 2014. 127:337-389, of record, cited on Applicant’s IDS dated 09/20/2019, Grigg, et al. G-Quadruplex Structures Formed by Expanded Hexanucleotide Repeat RNA and DNA from the Neurodegenerative Disease-Linked C9orf72 Gene Efficiently Sequester and Activate Heme. PLOS One, 9(9): e106449, 8 pages, and WO 02/36789 A2 to Economides of record, cited on Applicant’s IDS dated 9/20/2019.
Claim 43 is directed to a method of making a population of motor neurons that exhibit mitochondrial dysfunction and/or increased oxidative stress compared to wildtype motor neurons, the method comprising
	establishing from embryoid bodies derived from a genetically engineered rodent ES cells comprising in its genome a deletion of the entire coding sequence in a C9orf72 locus, and
	differentiating the embryoid bodies into a population of motor neurons,
wherein the population of motor neurons demonstrate mitochondrial dysfunction or increased oxidative stress compared to wildtype motor neurons.
Eggan discloses methods of generating a population of motor neurons for studying motor neuron degenerative diseases, including ALS, by culturing embryonic stem cells, from an animal model or an in vitro model with neurodegenerative disease into an embryoid body, and further into a 
Eggan discloses the method is reduced to practice using ES cells comprising mutations in the SOD gene (paragraph [0005], Examples 1-5), but discloses the methodology can be used on other genes associated with neurodegenerative disease (paragraphs [0062], [0109]).
However, Eggan does not disclose wherein the ES cell which is used in the method comprises in its genome a deletion of the entire coding sequence in a C9orf72 locus, as required by instant claim 43.
Pickering-Brown discloses C9orf72 represents a new gene associated with neurodegenerative disease, including ALS (page 23, lines 1-9).  Pickering-Brown discloses known mutations genes associated with neurodegenerative diseases include SOD1, TARDBP, FUS, OPTN and VCP, and that identification of new ALS and FTD genes is of great significance” (page 39, lines 8-14).
Pickering-Brown discloses a (GGGGCC)n repeat expansion of 25n within intron 1 that is associated with neurodegenerative disease (pages 8, 36, 52). Pickering-Brown discloses the expanded (GGGGCC) repeat within expressed mRNA leads to RNA toxicity or sequesters vital proteins from the cell which leads to cell death and neurodegeneration (pages 32, 51).
Pickering-Brown discloses genetically modified knockout animal models of C9orf72 to develop an animal model of neurodegenerative disease (page 22, last paragraph, to page 24), wherein “the gene encoding the said polypeptide is altered or removed so as to produce little or none of said peptide” (page 23, last paragraph). 
Pickering-Brown discloses the C9orf72 gene can be disrupted by inserting the GGCCCC repeats associated with ALS into the endogenous GGGGCC repeat region via insertional mutagenesis, thus reducing expression of the c9orf72 peptide (page 24, 3rd paragraph, page 6, last paragraph, page 7, 3rd -4th paragraphs).   Pickering-Brown discloses the position of the GGGGCC repeat expansion within human ALS samples disrupts transcription of the gene resulting in reduced C9orf72 protein expression (pages 48-49).  Pickering-Brown discloses the methods of generating the knockout include homologous recombination (page 24).  
Septo discloses the GGGGCC expansion mutations in C9orf72 is the most common cause of genetic abnormalities in FTLD and ALS (page 378, second column).  Septo discloses the C9orf72 gene comprises 12 exons, including non-coding exons 1a and 1b.  Septo discloses the GGGGCC repeat is located in intron 1, between non-coding exons 1a and 1b, and that exons 2-11 are coding exons (Page 379, FIG 1a, reproduced below):

    PNG
    media_image1.png
    173
    470
    media_image1.png
    Greyscale







Septo discloses expression of C9orf72 RNA transcripts comprising the GGGGCC expansion can lead to 1) RNA foci, wherein RNA-containing the GGGGCC expansions form RNA hairpins (G-quadruplexes); 2) RNA-binding protein sequestration, wherein RNA-containing the GGGGCC expansions bind RNA-binding proteins in the cell preventing RNA processing and expression; and 3) accumulation of dipeptide repeat proteins, wherein RNA transcripts comprising the GGGCC expansions are non-ATG 
Septo further discloses multiple publications have generated induced Pluripotent Stem cells (iPSC) comprising C9orf72 genes from ALS patients with GGGGCC expansions, differentiated them into motor neurons (iPSN) in vitro, and evaluated the effect of the GGGGCC expansions on neurodegeneration and toxicity (page 378, 383-384).  Septo discloses isolated GGGGCC expansions (38x, 72x, 15x+15x, absent the remainder of the C9orf72 gene) have been individually cloned downstream of GFP reporter genes, expressed ectopically in human and murine neural cells, and shown to be cytotoxic by activation of the apoptotic pathway (page 383, second column). 
Thus, Septo establishes 
the actual coding sequences of C9orf72 span from exons 2-12;
the GGGGCC expansion is located in non-coding intron 1, upstream of exon 2;
the GGGGCC expansions form RNA hairpins (G-quadruplexes);
expression of the GGGGCC expansion alone has been shown to cytotoxic in neurons; and
generating in vitro models of C9orf72 by differentiating pluripotent stem cells into motor neurons has been successfully practiced.
Grigg discloses ALS and neurodegenerative diseases are characterized by, among other things, “(a) respiratory/mitochondrial dysfunction, and (b) general oxidative stress” (page 2, first column).  Grigg discloses G-quadruplexes have been found to bind and activate intracellular, increasing oxidative reactions and stress in cells (page 2, first column).  Grigg shows GGGGCC expansion repeats from C9orf72 (absent the rest of the gene) are capable of forming G-quadruplexes (FIG 1), bind heme (Fig 2), increase oxidative reactions (FIGs 3, 4).  Grigg concludes, 
“Both the G-quadruplex mediated sequestration and activation of heme reported herein occur under physiological plausible conditions, in terms of solution components, salt, temperature and pH.  Furthermore, neurons from a broad spectrum of neurodegenerative diseases have been found to be significantly enriched with reactive oxygen species (ROS), including hydrogen peroxide, relative to 

Economides discloses methods of targeted homologous recombination used to target large genomic DNA regions in order to create knockout organisms, including mice (page 1, lines 25-32; page 12, lines 15-23).  Economides discloses isolated cells and/or isolated embryonic stem cells comprising the knockout can be derived from the knockout organism, or generated in vitro, for use any in vivo or in vitro assay (page 6, lines 8-17; page 21, line 27 – page 22, line 6).  Economides discloses the method can be used to generate genetic modifications wherein the “endogenous coding sequence is entirely deleted and simultaneously replaced with both a reporter gene as well as a selectable marker” (page 17, lines 9-11).  See also Example 6.  Economides discloses an endogenous coding sequences can be replaced with a transgene (page 11, lines 1-3, page 14, lines 19-30).  Economides discloses its methods of targeting large genomic sections in a single step reduces the number of steps necessary that using previous technologies to generate the same genomic changes (page 13, lines 23-32).
It would have been obvious to combine the disclosure of Eggan, further with the disclosures of Pickering-Brown, Septo, Grigg and Economides.  A skilled artisan would have been motivated to delete the coding region of the C9orf72 gene in the methods of Eggan.  Eggen discloses its model of cultured motor neurons from ES cells display one or more abnormalities typical of a phenotype observed in a particular neurodegenerative disease, and that any gene associated with a neurodegenerative disease can be used.  Further Eggan discloses generating the ES model can include knocking out the endogenous gene and inserting a mutant form of the gene.  Pickering-Brown discloses C9orf72 represents a new gene associated with neurodegenerative disease, including ALS (page 23, lines 1-9).  Pickering-Brown discloses the GGGGCC expansion repeat of intron 1, from a mutation identified in an ALS patient, can be used to knockout the protein coding sequences when generating models of ALS (page 24, page 6).
With regard to the claimed requirement wherein the entire coding region of C9orf72 is deleted, it would have been obvious to delete the entire coding region, from at least exon 2 to 12 in light of Pickering-Brown, Septo and Economides.  A skilled artisan would have been motivated to remove the entire coding sequence of C9orf72 because Pickering-Brown discloses the deletion of the gene should result in “little or none” of the C9orf72 protein when generating a model of ALS (page 23).  Septo discloses exons 2-12 are the specific coding regions of the gene, and that the GGGGCC expansion repeat is upstream of the coding exons 2-12.  Further, Economides discloses its methods of using generating large deletions to remove entire coding sequences can be done as a single step, thereby reducing the number of steps to remove the C9orf72 gene. A skilled artisan would have had a reasonable expectation of success as the coding sequences of C9orf172 were known, and methods of deleting endogenous genes and replacing them with a transgene were known in the art at the time of the invention.
The claimed requirement wherein deletion of the entire coding region of the C9orf72 in motor neurons derived from ES cells demonstrate mitochondrial dysfunction or increased oxidative stress is predictable from the prior art.  Septo discloses the coding region spans from exons 2-12.  Pickering-Brown suggests knocking-in a GGGGCC repeat associated with ALS into the C9orf72 coding sequence to knock out the coding sequence.  Septo discloses isolated GGGGCC expansions (absent the remainder of the C9orf72 gene) have been expressed ectopically in human and murine neural cells, and shown to be cytotoxic by activation of the apoptotic pathway (page 383, second column). Septo discloses the GGGGCC expansion mutations in C9orf72 is the most common cause of genetic abnormalities in FTLD and ALS (page 378, second column).  And Grigg discloses ALS and neurodegenerative diseases are characterized by, among other things, “(a) respiratory/mitochondrial dysfunction, and (b) general oxidative stress” (page 2, first column).  Grigg also shows GGGGCC expansion segments from C9orf72 form G-quadruplexes have oxidative capability, and suggests their role in mitochondrial dysfunction and/or oxidative stress seen in ALS patients.  Thus, a skilled artisan, replacing the endogenous exons 2-
A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as generating ALS models from genetically modified ES cells, the coding boundaries of C9orf72 were known, the suggestion of replacing the coding sequence with the non-coding expansion repeat of C9orf72 associated with ALS was known, ectopic expression of the non-coding expansion repeat of C9orf72 associated with ALS has been shown to be cytotoxic in neurons, and the non-coding expansion repeat of C9orf72 associated with ALS has been shown to have oxidative capabilities.
With regard to claim 44, wherein the deletion comprises a deletion of at least exons 2-11, in whole or in part, is obvious for the same reasons as stated above for claim 43.  Septo discloses the coding region spans from exons 2-12.  
With regard to claims 45-47, wherein the C9orf72 locus comprises a reporter gene operably linked to an endogenous C9orf72 promoter, Pickering-Brown suggests replacing the coding sequence with the non-coding expansion repeat of C9orf72 associated with ALS.  Economides suggests replacing an endogenous gene with a reporter gene driven by an endogenous reporter (page 16, lines 28-30, page 17, lines 9-11).  Further, Septo discloses GGGGCC expansion repeats have successfully been operably linked to a reporter gene and inserted into a genome (page 383, second column).  It would have been obvious to operably link an inserted reporter gene to the endogenous C9orf72 promoter, as operably linking inserted reporter genes to endogenous promoters was known at the time of the invention. Combining Prior Art Elements According to Known Methods To Yield Predictable Results (MPEP2143 A) supports a prime facie case of obviousness.  In the instant case, all of the elements were known in the  art, and in combination the elements perform the same function as it does separately.
With regard to claim 48, wherein the deletion comprises a deletion of at least exons 2-11, and comprises a reporter gene, the claim is obvious for the same reasons as stated above for claim 43.  
With regard to claim 49, wherein the reporter gene is operably linked to exon 1 of the C9orf72 locus, Eggan does not disclose the C9orf72 knockout.  However, Pickering-Brown suggests replacing the coding sequence with the non-coding expansion repeat of C9orf72 associated with ALS.  Economides suggests replacing an endogenous gene with a reporter gene driven by an endogenous reporter (page 16, lines 28-30, page 17, lines 9-11).  Further, Septo discloses GGGGCC expansion repeats have successfully been operably linked to a reporter gene and inserted into a genome (page 383, second column).  Septo discloses the GGGGCC expansion repeat is within intron 1, just upstream, or within the promoter region of non-coding exon 1b (page 380, FIG 2).  Thus, it would be obvious to operably link a reporter gene driven by the endogenous C9orf72 promoter to exon 1.
With regard to claim 50, Eggan discloses the ES cells are rodent cells, including mouse or rat cells (paragraph [0086]).
With regard to claims 51 and 52, Eggan discloses the endogenous genes can be deleted (paragraph [0059]), but does not specifically disclose wherein the deletion is homozygous or heterozygous.  Pickering-Brown discloses the knockout of C9orf72 can be heterozygous or homozygous (page 24, last paragraph).

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2010/0028931 to Eggan, WO2013/030588 A1 to Pickering-Brown, of record, cited on Applicant’s IDS dated 9/20/219, Septo et al.  Modelling C9orf72 Hexanucleotide Repeat Expansion in , as applied to claims 43-52 above, and further in view of US Patent Application Publication No. 2009/0324559 to Sakurada.
With regard to claim 53, wherein the ES-derived motor neurons comprising the knockout of the entire coding sequence of C9orf72, and display mitochondrial dysfunction and/or increased oxidative stress, are used to screen a candidate agent for reducing mitochondrial function and/or oxidative stress.
The disclosures of Eggan, Pickering-Brown, Septo, Grigg and Economides are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety. Eggan, Pickering-Brown, Septo, Grigg and Economides combine to render obvious methods of making ES-derived motor neurons comprising the knockout of the entire coding sequence of C9orf72, and display mitochondrial dysfunction and/or increased oxidative stress.  Eggan discloses the derived motor neurons of ALS can be used in assays to test for therapeutic agents that affect the development, differentiation and/or survival of motor neurons by culturing the motor neurons of ALS in the present or absence of a test agent, and determining whether the test agent has an effect on the development, differentiation and/or survival of motor neurons compared to control cell populations (paragraphs [0009], [0043], [0082]-[0086]).
Grigg discloses ALS and neurodegenerative diseases are characterized by, among other things, “(a) respiratory/mitochondrial dysfunction, and (b) general oxidative stress” (page 2, first column) and, “As a rule, iron dysfunction and respiration defects appear to be common features of neurodegenerative diseases (page 6, first column).  
However, none of Eggan, Pickering-Brown, Septo, Grigg or Economides disclose wherein the ES-derived motor neurons comprising a deletion of the entire coding sequence of C9orf72, and encoding an 
Sakurada discloses methods of generating a population of motor neurons for studying motor neuron degenerative diseases, including ALS, by culturing induced pluripotent stem cells from a patient with a disease into a population of motor neurons, and using those disease-specific motor neurons in assays of drug screening (Abstract, paragraphs [0008], [0029], [0032], [0034]).  Sakurada discloses the disease-specific iPSC-derived motor neurons are cultured in the presence or absence of a test agent, and determines whether the test agent has an effect on a phenotype displayed by the motor neurons compared to control cell populations (paragraphs [0199]-[0203], [0216]).  Sakurada discloses the drug-screening method includes screening test agents for their affect on mitochondrial dysfunction and oxidative stress (claims 1-5; paragraphs [0200], [0211]-[0212], and [0233]).  Sakura discloses its methods of testing drugs on patient-derived cells improves the efficacy of test compounds compared to prior art methods because the cell types tested may not normally be available for testing (such as neurons) and the results will be specific for the genotype of the patient (paragraphs [0019], [0211]).
It would have been obvious to combine the ES-derived motor neurons comprising the knockout of the entire coding sequence of C9orf72, and display mitochondrial dysfunction and/or increased oxidative stress of Eggan, Pickering-Brown, Septo, Grigg and Economides further with the disclosure of Sakurada, on methods of assaying test agents on their effect on oxidative stress and/or mitochondrial dysfunction in pluripotent stem cell derived, patient-specific motor neurons.  A skilled artisan would have been motivated to use the method of Sakurada because Sakurada discloses assessing phenotypic responses to test agents in patient derived cells provides better efficacy that traditional methods.  A skilled artisan would have had a reasonable expectation of success of practicing the claimed invention because assessing phenotypic responses to test agents in patient derived cells, including for oxidative stress and/or mitochondrial dysfunction was known at the time of the invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 15-19, 38-39 and 43-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,285,388 alone, or in view of US Patent Application Publication No. 2010/0028931 to Eggan, WO2013/030588 A1 to Pickering-Brown, of record, cited on Applicant’s IDS dated 9/20/219, Septo et al.  Modelling C9orf72 Hexanucleotide Repeat Expansion in Amyotrophic Lateral Sclerosis and Frontotemporal Dementia. Acta Neuropathology, 2014. 127:337-389, of record, cited on Applicant’s IDS dated 09/20/2019, Grigg, et al. G-Quadruplex Structures Formed by Expanded Hexanucleotide Repeat RNA and DNA from the Neurodegenerative Disease-Linked C9orf72 Gene Efficiently Sequester and Activate Heme. PLOS One, 9(9): e106449, 8 pages, and WO 02/36789 A2 to Economides of record, cited on Applicant’s IDS dated 9/20/2019, and US Patent Application Publication No. 2009/0324559 to Sakurada.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the patented claims or are obvious over the prior art.
Independent claims 1, 15 and 17 are directed to a rodent, isolated cell, or embryonic stem cell comprising a deletion of the entire coding region of C9orf72. Instant claim 19 is directed to methods of making the rodent.  Instant claim 39 is directed to methods of using the rodent to identify therapeutic candidates for a disease treatment. 
Patented claims 1, 7, and 9 are directed to a rodent, isolated cell, or embryonic stem cell comprising a deletion of exons 2 through 11 of the C9orf72.  Patented claim 11 is directed to methods of making the rodent. Patented claim 25 is directed to methods of using the rodent to identify therapeutic candidates for a disease treatment.  Thus instant claims 1, 15, 17, 19 and 39 are broader than, and anticipated by the patented claims.   
Dependent claims 16, 18, and 38 are similar in scope to patented claims 8, 10, and 1.

Instant claims 43-52 are obvious over claim 1 of US Patent No. 10,285,388, further in view of US Patent Application Publication No. 2010/0028931 to Eggan, WO2013/030588 A1 to Pickering-Brown, of record, cited on Applicant’s IDS dated 9/20/219, Septo et al.  Modelling C9orf72 Hexanucleotide Repeat Expansion in Amyotrophic Lateral Sclerosis and Frontotemporal Dementia. Acta Neuropathology, 2014. 127:337-389, of record, cited on Applicant’s IDS dated 09/20/2019, Grigg, et al. G-Quadruplex Structures Formed by Expanded Hexanucleotide Repeat RNA and DNA from the Neurodegenerative Disease-Linked C9orf72 Gene Efficiently Sequester and Activate Heme. PLOS One, 9(9): e106449, 8 pages, and WO 02/36789 A2 to Economides of record, cited on Applicant’s IDS dated 9/20/2019.
Independent claim 43, directed to methods of making motor neurons derived from ES cells comprising a deletion of the entire coding region of the C9orf72 locus, wherein the motor neurons display mitochondrial and/or oxidative stress.
The disclosures of Eggan, Pickering-Brown, Septo, Grigg, Economides and Sakurada are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.
Eggan discloses methods of generating motor neurons derived from ES cells and embryoid bodies having genomic alterations of ALS, including deletion of endogenous genes and insertion of mutant gene segments. Eggen discloses its model of cultured motor neurons from ES cells display one or more abnormalities typical of a phenotype observed in a particular neurodegenerative disease, and that any gene associated with a neurodegenerative disease can be used. Abstract, paragraph [0005], [0007]-[0009], [0041], [0044], [0057]-[0059], [0061]-[0062], [0080]-[0081], [0086], [0110]. 
 
Pickering-Brown discloses animal models of ALS associated with C9orf72 mutations include deletion of the coding portion of C9orf72 by insertion of a disease-associated GGGGCC expansion. Pages 6, 22-24.
Septo discloses the GGGGCC expansion mutations in C9orf72 is the most common cause of genetic abnormalities in FTLD and ALS;  Septo discloses the actual coding sequences of C9orf72 span from exons 2-12; the GGGGCC expansion is located in non-coding intron 1, upstream of exon 2; the GGGGCC expansions form RNA hairpins (G-quadruplexes); expression of the GGGGCC expansion alone has been shown to cytotoxic in neurons; and generating in vitro models of C9orf72 by differentiating pluripotent stem cells into motor neurons has been successfully practiced (Figs 1, 2 page 378, 383-384).

Grigg discloses ALS and neurodegenerative diseases are characterized by respiratory/mitochondrial dysfunction, and oxidative stress. Grigg shows GGGGCC expansion repeats from C9orf72 (absent the rest of the gene) are capable of forming G-quadruplexes (FIG 1), bind heme (Fig 2), increase oxidative reactions (FIGs 3, 4). Grigg discloses other G-quadruplexes in nature have been found to bind and activate intracellular, increasing oxidative reactions and stress in cells (page 2, first column).  

Economides discloses its methods of targeting large genomic sections in a single step reduces the number of steps necessary that using previous technologies to generate the same genomic changes (page 13, lines 23-32).

Sakurada discloses pluripotent stem cell derived motor neurons comprising a disease-specific mutation, is used in a method to screen a candidate agent for reducing mitochondrial function and/or oxidative stress. Claims 1-5; paragraphs [0200], [0211]-[0212], and [0233].

Patented claim 1 is directed to a rodent comprising in its genome a deletion consisting of exons 2 through 11 of the C9orf72 locus, wherein the rodent develops mitochondrial dysfunction in motor neurons. Patented claims 7, 9 and 10 are directed to isolated cells, embryonic stem cells and embryos comprising the deletion of claim 1.
It would have been obvious to modify the claims of the patent from a rodent, ES cell, or embryo comprising a deletion of exons 2 through 11 of the C9orf72, whose motor neurons display mitochondrial 
Eggan discloses the cultured motor neurons from ES cells display one or more abnormalities typical of a phenotype observed in a particular disease, which can be used to verify results generated in animal models (paragraphs [0007], [0080]).  Thus, it would have been obvious to verify the results of the rodent of claim 1 of the Patent in a model according to Eggan.
The selection of deletion of the coding sequences of the C9orf72, and wherein the motor neurons exhibit mitochondrial and/or oxidative stress compared to controls are likewise obvious from the cited art. Pickering-Brown discloses deletion of the C9orf72 coding sequences can be generated by inserting the GGGGCC expansion repeat associated with ALS into the gene, to result in little to no protein expression, Septo discloses the actual coding sequences of C9orf72 span from exons 2-12 and that the GGGGCC expansion has been successfully shown to be neurotoxic when ectopically expressed, and the GGGGCC expansion’s toxicity is due in part to its ability to form G-quadruplexes.  Grigg discloses the G-quadruplexes of the GGGGCC expansion have oxidative capabilities, and ALS is associated with mitochondrial dysfunction and oxidative stress.  Economides discloses its methods are an improvement over prior art methods of generating knockout rodents.
Instant claims 44—52 are similar in scope to the structure of patented claims 1, 2, 3, 4, 6, 19-22, or are obvious over the cited art as iterated above in the 103 rejections of record.

Instant claim 53 is directed to a method of using the neuronal cells comprising the C9orf72 deletion and exhibiting mitochondrial dysfunction and/or oxidative stress in a method of screening candidate agents for reducing mitochondrial dysfunction and/or oxidative stress.
Patent claim 25 is directed to identifying a therapeutic candidate for the treatment of immune system dysfunction or neurological abnormalities of the rodent of patent claim 1, the rodent of which has a neurological abnormality of “mitochondrial dysfunction in motor neurons”.  
Thus, it would have been obvious to screen for agents which treat mitochondrial dysfunction as claimed from Patent claims 1 and 25, further in view of Eggan, Pickering-Brown, Septo, Grigg and Economides and Sakurada. Eggan discloses the cultured motor neurons from ES cells display one or more abnormalities typical of a phenotype observed in a particular disease, which can be used to verify results generated in animal models (paragraphs [0007], [0080]).  Thus, it would have been obvious to verify the results of the rodent of claim 1 of the Patent in a model according to Eggan.
The selection of deletion of the coding sequences of the C9orf72, and wherein the motor neurons exhibit mitochondrial and/or oxidative stress compared to controls are likewise obvious from the cited art. Pickering-Brown discloses deletion of the C9orf72 coding sequences can be generated by inserting the GGGGCC expansion repeat associated with ALS into the gene, to result in little to no protein expression, Septo discloses the actual coding sequences of C9orf72 span from exons 2-12 and that the GGGGCC expansion has been successfully shown to be neurotoxic when ectopically expressed, and the GGGGCC expansion’s toxicity is due in part to its ability to form G-quadruplexes.  Grigg discloses the G-quadruplexes of the GGGGCC expansion have oxidative capabilities, and ALS is associated with mitochondrial dysfunction and oxidative stress.  Economides discloses its methods are an improvement over prior art methods of generating knockout rodents. Finally, Sakurada discloses pluripotent stem cell derived motor neurons comprising a disease-specific mutation, is used in a method to screen a candidate agent for reducing mitochondrial function and/or oxidative stress.
Conclusion
No claims are allowed. No claims are free of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633